          Case 1:19-cv-03675-TSC Document 26 Filed 05/12/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
 LISA PAGE,                                        )
                                                   )
                Plaintiff,                         )
                                                   )      Case No. 1:19-cv-03675-TSC
        v.                                         )
                                                   )
 U.S. DEPARTMENT OF JUSTICE, et al.,               )
                                                   )
                Defendants.                        )
                                                   )
                                                   )

              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY
                           RULE 26(f) CONFERENCE

       Defendants respectfully ask the Court to grant their motion to stay the requirement for a

Rule 26(f) conference. The known, dispositive facts and the procedural posture of this case make

a stay pending the outcome of Defendants’ dispositive motion particularly compelling.

       As Defendants explained most recently in their reply in support of their motion for

summary judgment, see Strzok v. Barr, No. 1:19-cv-2367-ABJ, ECF No. 25, Plaintiff cannot

prevail in this litigation. The key facts in this case are uncontroverted, and they conclusively

establish that Defendants did not willfully or intentionally violate the Privacy Act. To the contrary,

the Department made an appropriate and good-faith inquiry before proceeding to disclose the

relevant text messages, and the final decision-maker on behalf of the Department, then–Deputy

Attorney General Rod Rosenstein, believed that the disclosure was lawful. See id. While some

areas of factual disagreement do exist, none of them rises to the level of a material fact about which

there is any genuine dispute. Because Defendants are likely to prevail on their dispositive motion—

or, at a minimum, have raised serious and fundamental questions about whether Plaintiff’s case
          Case 1:19-cv-03675-TSC Document 26 Filed 05/12/20 Page 2 of 6



should go forward on the record that already exists—the governing case law weighs in favor of a

stay of the Rule 26(f) conference.

       It is true, as Plaintiff points out, that neither the Federal Rules of Civil Procedure nor this

Court’s Local Rules contain a general exemption from discovery while a dispositive motion is

pending, see Pl.’s Opp’n to Defs.’ Mot. to Stay Rule 26(f) Conference at 6, ECF No. 23 (“Pl.’s

Stay Opp’n”). Yet, it is also “well-established” in this Circuit that “entry of an order staying

discovery pending determination of dispositive motions is an appropriate exercise of the court’s

discretion,” Chavous v. D.C. Fin. Responsibility and Mgmt. Assistance Auth., 201 F.R.D. 1, 1

(D.D.C. 2001). In determining whether to grant a stay, the Court must “balance the harm produced

by a delay in discovery against the possibility that a dispositive motion will be granted and entirely

eliminate the need for such discovery.” Id. at 4 (quoting Feldman v. Flood, 176 F.R.D. 651, 652

(M.D. Fla. 1997)). Indeed, “discovery is generally considered inappropriate while a motion that

would be thoroughly dispositive of the claims in the Complaint is pending.” Anderson v. U.S.

Attnys Office, No. Civ.A 91-2262, 1992 WL 159186 (D.D.C. June 19, 1992) (emphasis added).

That is precisely the situation here.

       Because Defendants’ summary judgment motion will likely resolve the single claim

asserted in Plaintiff’s complaint, staying discovery would promote the interests of judicial

economy and would conserve the resources of the parties. See Chavous, 201 F.R.D. at 2

(concluding that a stay of discovery under such circumstances “is an eminently logical means to

prevent wasting the time and effort of all concerned, and to make the most efficient use of judicial

resources”). As noted above, the sworn declarations already in the record clearly and convincingly

set forth why discovery is unnecessary to resolve Defendants’ pending dispositive motion.




                                                  2
          Case 1:19-cv-03675-TSC Document 26 Filed 05/12/20 Page 3 of 6



       A stay is also particularly warranted given that Judge Berman Jackson has consolidated

this case with Strzok v. Barr for the purposes of Defendants’ potentially dispositive motions. See

Order, Strzok v. Barr, No. 1:19-cv-2367, ECF No. 45. In that order, Judge Berman Jackson

indicated that she would “take up the question of consolidat[ing this case with Strzok] for purposes

of discovery related to any Privacy Act claims that remain” after “the motions [in both cases] have

been resolved.” Id. at 2. Given the uncertainty surrounding which Court would preside over this

case in the event Defendants do not prevail on their summary judgment motion, going forward

with discovery now would likely result in an unnecessary and duplicative burden on the parties

and the two Courts and would, at a minimum, complicate the efficient litigation of Plaintiff’s claim.

       Plaintiff brushes this concern aside, stating that proceeding with discovery in this action

would not create any ‘inconsistencies and inefficiencies.’” Pl.’s Stay Opp’n at 9 (quoting Defs.’

Mot. to Stay Rule 26(f) Conference, ECF No. 22 (“Defs.’ Stay Mot.”)). But there is a very high

risk of both if discovery proceeds now. First, of course, Judge Berman Jackson may grant

Defendants’ summary judgment motions on Plaintiff’s and Mr. Strzok’s Privacy Act claims. At

that point, Plaintiff’s case would come to an end, and the parties’ and this Court’s efforts in

discovery would have been all for nothing. Further, even if Judge Berman Jackson ultimately

denies Defendants’ summary judgment motion but later consolidates this case with Strzok for the

purposes of discovery, this Court’s involvement in any discovery disputes in the meantime would

similarly result in a waste of judicial resources. Beginning discovery now also raises the possibility

that the two Courts may come to different conclusions regarding the proper scope of discovery, or

with respect to any number of discovery disputes, such as objections to specific discovery requests

or assertions of privilege.




                                                  3
         Case 1:19-cv-03675-TSC Document 26 Filed 05/12/20 Page 4 of 6



       Plaintiff also underestimates the very real difficulty that Defendants, and particularly the

FBI, would have in gathering information to prepare for a Rule 26(f) conference in light of the

current public health crisis caused by the COVID-19 pandemic. See Defs.’ Stay Mot. at 5–6.

Defendants appreciate Plaintiff’s offer to work with the government to conduct discovery to avoid

safety risks. See Pl.’s Stay Opp’n at 11. The fact remains, however, that—although the FBI’s

Discovery Management Section has resumed some operations since the government filed its stay

motion—its functioning continues to be substantially restricted. See Ex. A, Updated Declaration

of Nancy H. Weigand ¶¶ 11–16. If discovery were to proceed now, the government would likely

be unable to confer regarding the full scope of topics required by Local Civil Rule 16.3(c)(8), or

to provide complete initial disclosures under Federal Rule of Civil Procedure 26(a)(1)(C), without

significant hardship. See Defs.’ Stay Mot. at 6. There would be ample reason for the Court to stay

discovery even in the absence of the current public health crisis, for the reasons discussed above,

but the government’s current limitations further underscore why waiting for Judge Berman

Jackson to resolve Defendants’ motion for summary judgment is appropriate in this case.

       On the other side of the ledger, Plaintiff has not shown that any real harm will result from

a modest delay in discovery. It is not accurate, as Plaintiff claims, that Defendants have sought to

“suspend[ ] the case altogether.” Pl.’s Stay Opp’n at 6. Defendants have filed an answer to the

complaint and moved for summary judgment, and that motion is now fully briefed. Briefing on

Plaintiff’s Rule 56(d) motion is scheduled to conclude on May 18, 2020. Judge Berman Jackson’s

resolution of Defendants’ summary judgment motion may resolve this case altogether. At the very

least, it will provide guidance that may help narrow the issues in discovery. Courts have concluded

that a stay of discovery is warranted in similar circumstances. See, e.g., White v. Fraternal Order

of Police, 909 F.2d 512, 516–17 (D.C. Cir. 1990) (upholding district court’s stay of discovery even



                                                 4
            Case 1:19-cv-03675-TSC Document 26 Filed 05/12/20 Page 5 of 6



though the plaintiff filed a Rule 56(d) motion); Moldea v. N.Y. Times Co., 137 F.R.D. 1, *2 (D.D.C.

1990) (granting stay of all discovery while the defendant’s motion for summary judgment was

pending).

       Plaintiff also has not explained why there is any urgent need for discovery or for a decision

on her claim. Indeed, Plaintiff’s timing in filing her complaint suggests that no such need exists.

The event on which Plaintiff bases her claim—the Department’s disclosure of her text messages

to the media—occurred on December 12, 2017, but Plaintiff did not file her complaint in this case

until almost two years later, just before the statute of limitations expired. See Complaint, ECF No.

1 (filed December 10, 2019).

       Plaintiff suggests discovery may allow her to supplement her opposition to Defendants’

motion for summary judgment. But that argument essentially ignores the purpose behind a Rule

56(d) motion, which is to give the nonmovant the opportunity to show by affidavit or declaration

that she cannot present facts essential to justify her opposition. See Fed. R. Civ. P. 56(d). Plaintiff

has argued vigorously in her Rule 56(d) motion that Judge Berman Jackson should defer

consideration of Defendants’ motion until after an opportunity for discovery. See generally Pl.’s

Mot. to Deny or Defer Consideration of Defs.’ Mot. for Summ. J. Pursuant to Rule 56(d), ECF

No. 20. She has similarly argued in her opposition to Defendants’ motion for summary judgment

that there are questions of material fact that remain. See generally Pl.’s Opp’n to Defs.’ Mot. for

Summ. J., ECF No. 21. The question of whether discovery should proceed is therefore already

squarely before Judge Berman Jackson, and Plaintiff should not be allowed to effectively short

circuit Judge Berman Jackson’s consideration of the issues by moving forward with discovery in

this Court.

                                          *       *       *



                                                  5
         Case 1:19-cv-03675-TSC Document 26 Filed 05/12/20 Page 6 of 6



       For the foregoing reasons, and for the reasons stated in Defendants’ opening brief, the

government respectfully requests that the Court grant Defendants’ motion for a stay of the Rule

26(f) conference pending Judge Berman Jackson’s resolution of Defendants’ motion for

summary Judgment and Plaintiff’s Rule 56(d) motion.

Dated: May 12, 2020                                 Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    MARCIA BERMAN
                                                    Assistant Branch Director

                                                    /s/ Bradley P. Humphreys
                                                    BRADLEY P. HUMPHREYS
                                                    GRACE X. ZHOU
                                                    Trial Attorneys
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, N.W.
                                                    Washington, D.C. 20005
                                                    Tel.: (202) 305-0878
                                                    E-mail: Bradley.Humphreys@usdoj.gov

                                                    Counsel for Defendants




                                                6
Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 1 of 6
Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 2 of 6
Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 3 of 6
Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 4 of 6
Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 5 of 6
Case 1:19-cv-03675-TSC Document 26-1 Filed 05/12/20 Page 6 of 6
